Order entered May 29, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-00734-CR

                          BERNARD KIPNGENO NGETICH, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the 282nd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F11-62810-S

                                             ORDER
       In this case, appellant raises an issue related to the costs assessed against him. The

record, however, does not contain a cost bill or other document with an itemized list of costs

assessed in this case.

       Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, a supplemental clerk’s record containing a detailed itemization

of the costs assessed in this case, including but not limited to, specific court costs, fees, and court

appointed attorney fees. We further ORDER that the supplemental clerk’s record include a

document explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.




                                                    /s/   LANA MYERS
                                                          JUSTICE